Title: IX. James Monroe to Thomas Jefferson, 25 July 1791
From: Monroe, James
To: Jefferson, Thomas



Dear Sir
Wmsburg July 25. 1791.

Your favor of the 10th. found me here upon the business mention’d in my last. I left Mrs. M. at Monticello to remain till my return. I have been here near three weeks and shall leave it tomorrow on my way back. We have gone thro’ the business, allotted to each his duty and are to meet again in Fredbg. on the 5th. of Octr. next. A part of our duty was to consolidate (when many were drawn) all the acts on one subject. The object, to make the law more perspicuous, by drawing its scatter’d parts into one view and repealing all preceding laws on such subject. A question arose in the Committee whether they were bound by this to prepare a bill conformable to the law as it stands, or provided they confin’d themselves to the subject, might propose on it any new project they thought fit. Of the latter opinion were Tazewell Tucker and Lee, Prentis Nelson and myself of the former. We were willing however that any member who conceiv’d the policy defective might prepare a bill for the purpose of amending it, which (having the approbation of the Committee) might accompany the other with the preference of the board, thus giving the legislature a fair alternative between them. In point of importance and labor the business is pretty equally divided between the members, but how these gentlemen above referr’d to, particularly Tucker and Lee, will execute their part in this respect is doubtful; we shall observe the principle contended for on our part strictly.—An attempt was made to protract our meeting untill that of the Assembly, to have it likewise at Richmond, with a view by managment of procuring admission into the house for the purpose of supporting the report. This has been urg’d by most of them and altho the time of meeting has been yeilded, yet the other object is not abandon’d. It is sought no doubt with other views by several than merely that of explaining the bills that will be submitted. Some of them certainly wish to avail themselves of such an opportunity of gaining the good wishes of that body for other purposes.—The contest of Burke and Paine, as reviv’d in America with the different publications on either side is much the subject of discussion in all parts of this state. Adams is universally believ’d to be the author of Publicola and the principles he avows, as well as those of Mr. B. as universally reprobated. The character of the publick officers is likewise pretty well known. At first it was doubted whether you would not be compell’d to give your sentiments fully to the publick, whether a respect for yourself and the publick opinion would not require it of you. Whilst the fever was at the height the opinion preponderated in favor of it. At present it appears unsettled, especially as Adams is not the avow’d author of Publicola, and so many writers have taken up the subject in your favor. Your other engagements which employ so much of your time necessarily, are certainly to be taken into the calculation and must have great weight. The publick opinion however will before long fully disclose itself on the subject of government, and as an opportunity has and is in some measure offer’d you to give the aid of your talents and character to the republican scale, I am aware you must have experienc’d some pain in repressing your inclinations on the subject. Your sentiments indeed, if they had been previously question’d, are made known as well by the short note prefixt to Paines pamphlet, as a volume could do it.—Dr. Lee is almost the only man I have heard answer that pamphlet or support that of his antagonist. Tis said however that his whole family are in harmony with him.
I am particularly thankful for your attention to our accomodation. We shall be happy in whatever you do in that respect and the more so the nearer you place us to yourself. Remember me to Mr. Madison.  We are on our plantation surrounded by trees &ca. Very affecy. I am dear Sir sincerely yr. friend & servant,

Jas. Monroe

